t c memo united_states tax_court estate of doris l rickman deceased doris k rickman executrix petitioner v commissioner of internal revenue respondent docket no filed date t scott tufts for petitioner james e gray for respondent memorandum opinion armen special_trial_judge this case is before the court on petitioner's motion to dismiss for lack of jurisdiction as amended and petitioner's motion to strike the issue for decision concerns the validity of the notice_of_deficiency issued in this case and whether respondent determined a deficiency in petitioner's federal estate_tax within the meaning of sec_6212 background petitioner is the estate of doris l rickman doris l rickman decedent died on date in franklin georgia decedent's husband james r rickman died on date days before decedent died doris k rickman decedent's daughter was duly appointed executrix of the decedent's_estate under letters testamentary issued by the clerk of the superior court of macon county north carolina on date doris k rickman is also the duly appointed executrix of the estate of james r rickman at the time the petition herein was filed doris k rickman resided in franklin north carolina on or about date doris k rickman filed separate form sec_709 united_states gift_tax_return on behalf of both james r rickman mr rickman and decedent for the taxable years ending on the date of their deaths schedule a of form_709 filed on behalf of mr rickman lists the following gifts all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the record in this case indicates that doris k rickman is also known as kaye rickman donee date amount doris k rickman dollar_figure big_number janet r tipton big_number big_number james o tipton big_number janet r tipton and james o tipton are identified as decedent and mr rickman's daughter and son-in-law respectively form_709 line sec_12 through permit a taxpayer to elect to split_gifts with his or her spouse as prescribed under sec_2513 ie to have gifts made by the taxpayer and his spouse to third parties during the calendar_year considered as made one- half by each line sec_12 through of the form_709 filed on behalf of mr rickman indicate that gifts made by mr rickman during the taxable_period would be split with decedent in particular decedent is identified by name and social_security_number and it is acknowledged that mr rickman was married to decedent during the taxable_period and that a gift_tax_return will be filed by decedent for the same period however line which provides space for decedent's signature signifying her consent to the gift-splitting election was not signed on decedent's behalf the only marks on line are the handwritten letters srb although the parties agree that the letters srb were entered by one of respondent's examiners they disagree as to their meaning respondent contends that the letters signify that the spouse's return is in the same batch of returns as the return continued the schedule a of form_709 filed on behalf of decedent lists the following gifts donee date value doris k rickman dollar_figure janet r tipton dollar_figure line sec_12 through of the form_709 filed on behalf of decedent indicate that gifts made by decedent during the taxable_period would be split with mr rickman line of the form_709 is signed kaye rickman executrix during date doris k rickman filed separate form sec_706 united_states estate_tax_return on behalf of both the estate of james r rickman and petitioner schedule a of form_706 filed on behalf of the estate of james r rickman lists parcels of real_estate included in the gross_estate as follows description value at date of death lot and brick home dollar_figure golfview drive franklin n c value based on appraisal copy which is attached lot and brick home dollar_figure golfview drive franklin n c value based on appraisal copy which is attached lot and brick home dollar_figure golfview drive franklin n c continued under examination in contrast petitioner contends that the letters serve as an instruction to send the return back to the return preparer value based on appraisal copy which is attached lot palmer street building dollar_figure franklin n c value based on appraisal copy which is attached acres road franklin n c dollar_figure value based on current_year county appraisal acres carson property road dollar_figure franklin n c value based on current_year county appraisal dollar_figure acres road franklin n c dollar_figure value based on current_year county appraisal the form_706 filed on behalf of the estate of james r rickman includes a statement that his entire estate passed to decedent doris l rickman outright the form_706 filed on behalf of petitioner includes a schedule a identical in all respects to the schedule a included with the form_706 filed on behalf of the estate of james r rickman line on the form_706 filed on behalf of petitioner relating to the amount of adjusted_taxable_gifts is blank on date respondent issued a notice_of_deficiency addressed to the estate of doris l rickman deceased doris k rickman in care of t scott tufts petitioner's counsel the notice_of_deficiency sets forth respondent's determination_of_a_deficiency in petitioner's federal estate_tax in the amount of dollar_figure there is no dispute that the notice_of_deficiency lists decedent's correct social_security_number and date of death the notice_of_deficiency includes an explanation of adjustments which states a the decedent and her spouse filed federal gift_tax returns for the period ending date and elected to split the gifts made by each to third parties the gift_tax returns did not correctly reflect this election the adjusted taxable gift of the decedent is determined to be dollar_figure rather than zero as reported at line of page of the federal estate_tax_return exhibits a and b of this notice indicate how the gift_tax returns should have been filed the corrections to the gift_tax returns include the determination that all gifts by both donors must be split and that the gifts reported by the decedent's spouse were overstated because a portion of the spouse's gifts were incomplete and should not have been reported see item i of this notice for a related adjustment accordingly the taxable_estate is increased dollar_figure b on the controlling valuation_date date of decedent's death the fair_market_value of the real_property identified at item of schedule a of the federal estate_tax_return was dollar_figure rather than dollar_figure as reported accordingly the taxable_estate is increased dollar_figure c on the controlling valuation_date the fair_market_value of the real_property identified at item of schedule a was dollar_figure rather than dollar_figure as reported accordingly the taxable_estate is increased dollar_figure d on the controlling valuation_date the fair_market_value of the real_property identified at item of schedule a was dollar_figure rather than dollar_figure as reported accordingly the taxable_estate is increased dollar_figure e on the controlling valuation_date the fair_market_value of the real_property identified at item of schedule a was dollar_figure rather than dollar_figure as reported accordingly the taxable_estate is decreased dollar_figure f on the controlling valuation_date the fair_market_value of the real_property identified at item of schedule a was dollar_figure rather than dollar_figure as reported accordingly the taxable_estate is increased dollar_figure g on the controlling valuation_date the fair_market_value of the real_property identified at item of schedule a was dollar_figure rather than dollar_figure as reported accordingly the taxable_estate is increased dollar_figure h when the decedent died she was the sole heir of her predeceased spouse james r rickman who died on date on date james r rickman transferred dollar_figure to janet and james o tipton by a check which indicated that such funds were a loan on a home it is determined that this note was part of the estate of james r rickman which passed to the decedent and that the such loan is included in her gross_estate accordingly the taxable_estate is increased dollar_figure i when the decedent died she was the sole heir of her predeceased spouse james r rickman who died on date on date james r rickman directed the first union national bank of north carolina to transfer two u s treasury notes totalling dollar_figure to kaye rickman janet tipton and james tipton james r rickman died before the bank transferred the treasury notes to the designated donees therefore the treasury notes were part of the estate of james r rickman which passed to the decedent and the value of the treasury notes are included in her gross_estate accordingly the taxable_estate is increased dollar_figure the parties agree that exhibits a and b referred to in paragraph a of the explanation of adjustments were not attached to the notice_of_deficiency that was sent to petitioner respondent also concedes that there are two errors in the second sentence of paragraph i of the explanation of adjustments in particular respondent admits that the second sentence should have read on date james r rickman directed the first union brokerage services of north carolina to transfer two u s treasury notes totalling dollar_figure to kaye rickman janet tipton and james tipton emphasis added in response to the notice_of_deficiency petitioner filed a timely petition for redetermination with this court shortly after respondent filed her answer to the petition the parties became embroiled in both a discovery dispute and a disagreement over whether either party should be granted leave to file an amendment to their initial pleading a hearing was scheduled in washington d c on date for the purpose of resolving five pending motions stemming from these particular disputes on the eve of this hearing petitioner filed both a motion to dismiss for lack of jurisdiction and a motion for summary_judgment in the meantime by letter dated date doris k rickman wrote to the internal_revenue_service district_director in greensboro north carolina and requested a written_statement pursuant to sec_7517 explaining the property valuation sec_4 although the date hearing was conducted as scheduled the court decided to reserve ruling on the various collateral matters in dispute in favor of first ruling on the jurisdictional issue raised in petitioner's motion to dismiss determined by respondent in the notice_of_deficiency that was issued to petitioner although it does not appear that the district_director responded to this request we observe that petitioner's counsel was apparently provided with a copy of the revenue_agent's_report on or about date petitioner's motion to dismiss for lack of jurisdiction is premised on the theory that the notice_of_deficiency is invalid on the ground that respondent failed to make a valid determination as required by 814_f2d_1363 9th cir revg 81_tc_855 petitioner subsequently filed an amendment to its motion to dismiss relying primarily on 87_tc_1329 affd 872_f2d_1271 7th cir and 95_tc_250 revd without published opinion 946_f2d_1543 5th cir petitioner contends that the notice_of_deficiency should be declared invalid on the grounds that each of the adjustments set forth therein is without merit and reflects the gross ineptitude of the persons involved in preparing the notice respondent filed an objection to petitioner's motion to dismiss respondent maintains that the adjustments set forth in the notice_of_deficiency were determined based upon a review of petitioner's estate_tax_return and therefore the notice_of_deficiency is valid under scar v commissioner supra attached as exhibits a and b to respondent's objection are the two exhibits referred to in paragraph a of the explanation of adjustments portion of the notice_of_deficiency that respondent failed to attach to the notice_of_deficiency issued to petitioner petitioner subsequently filed a motion to strike specific portions of respondent's objection in particular petitioner requests that we strike any reference to exhibits a and b attached to respondent's objection on the ground that petitioner was prejudiced by the fact that those exhibits were not attached to the notice_of_deficiency petitioner further moves to strike that portion of respondent's objection in which respondent refers to the issue that respondent seeks to place in dispute by way of her pending motion for leave to file amendment to answer upon due consideration of the foregoing matter we fail to see any meaningful prejudice to petitioner in respect of the concerns expressed in its motion to strike consequently and in view of the action that we propose to take in respect of the two exhibits in question are separate form sec_3233 report of gift_tax examination changes prepared by an internal_revenue_service examiner relating to a review of the previously mentioned gift_tax returns filed on behalf of decedent and mr rickman although not particularly relevant to the jurisdictional issue to be decided we note that counsel for petitioner disputes representations appearing in the reports of gift_tax examination changes that the reports either were discussed with him or that he agreed with the adjustments set forth therein petitioner's motion to dismiss for lack of jurisdiction we shall deny petitioner's motion to strike a second hearing was conducted in this case again in washington d c on date counsel for both parties appeared at the hearing and presented argument in respect of petitioner's motion to dismiss during the course of the hearing petitioner's counsel raised an issue whether respondent's failure to comply with sec_7517 provides an alternative ground for holding the notice_of_deficiency invalid discussion the issue to be decided is whether the notice_of_deficiency issued in this case is invalid on the ground that respondent failed to make a determination within the meaning of sec_6212 as explained in greater detail below we agree with respondent that the notice_of_deficiency is valid this court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 97_tc_437 93_tc_22 90_tc_142 at present there are no fewer than eight motions pending in this case regrettably and despite a legal file now comprised of four thick volumes little or nothing has been done in the way of preparing this case for trial at this particular juncture in the proceedings this case serves as an excellent illustration of petty bickering and unnecessary quarrelsomeness sec_6212 expressly authorizes respondent after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail at a minimum a notice_of_deficiency must indicate that respondent has determined a deficiency in tax in a definite amount for a particular taxable_year and that respondent intends to assess the tax in due course 88_f2d_650 2d cir 44_tc_382 affd 373_f2d_45 10th cir although sec_7522 provides the general_rule that a notice_of_deficiency shall describe the basis for and identify the amounts if any of tax due an inadequate description shall not invalidate the notice under that provision in 814_f2d_1363 9th cir revg 81_tc_855 the taxpayers after receiving a notice_of_deficiency that disallowed a deduction from a partnership with which the taxpayers had no connection argued that the commissioner failed to determine a deficiency as contemplated under sec_6212 a review of various statements attached to the notice_of_deficiency revealed that the commissioner had issued the notice without reviewing the taxpayers' tax_return which admittedly had been filed further the commissioner admitted to having done so to protect the government's interest scar v commissioner supra pincite after invoking this court's jurisdiction the taxpayers filed a motion to dismiss for lack of jurisdiction we held the notice_of_deficiency to be valid and denied the taxpayers' motion to dismiss 81_tc_855 in analyzing the issue on appeal the court_of_appeals for the ninth circuit concluded that the commissioner must consider information relating to a particular taxpayer before it can be said that the commissioner determined a deficiency with respect to that taxpayer scar v commissioner f 2d pincite with this standard in mind the court found the notice_of_deficiency to be invalid under sec_6212 because the notice on its face revealed that the commissioner had not reviewed the taxpayers' return or otherwise made a determination respecting the taxpayers' liability for the particular taxable_year scar v commissioner supra pincite significantly the courts applying scar including both this court and the court_of_appeals for the ninth circuit have limited the rule established in that case to its facts see 46_f3d_382 5th cir 998_f2d_1514 9th cir 875_f2d_1396 9th cir 90_tc_110 pope associates p c v commissioner tcmemo_1995_213 burnside v commissioner tcmemo_1994_308 stinnett v commissioner tcmemo_1993_429 simply stated the rule set forth in scar v commissioner supra applies in the narrow set of circumstances where the notice_of_deficiency on its face reveals that respondent failed to make a determination the following excerpt from kantor v commissioner supra reflects the court_of_appeals for the ninth circuit's view of the applicability of scar before issuing a notice_of_deficiency pursuant to u s c sec a the commissioner must make an actual determination of the taxpayer's liability scar f 2d pincite as a general_rule however we will not look behind a deficiency_notice to question the commissioner's motives and procedures leading to a determination id pincite we recognized an exception to this rule in scar where the notice_of_deficiency revealed on its face that a determination had not been made using the taxpayer's return id we later emphasized in clapp v commissioner however that the kind of review exercised in scar is applicable o nly where the notice_of_deficiency reveals on its face that the commissioner failed to make a determination f 2d pincite emphasis added in clapp we determined that the notices of deficiency were adequate to establish jurisdiction where they indicated various adjustments to income and the fact that these adjustments were based upon the disallowance of deductions the taxpayers in clapp attempted to show that the commissioner had not made an actual determination of their deficiency by introducing internal irs documents which suggested that at the time the notices were issued the irs had not decided which legal theory it would rely upon to secure a deficiency judgment we nevertheless refused to question the commissioner's determination because there was no indication on the face of the notices that a determination had not been made id pincite the disallowed deductions did not refer to unrelated entities nor had the tax_rate been arbitrarily set after reviewing appellant's notice_of_deficiency we conclude that it was sufficient to establish jurisdiction the notice clearly indicates that appellants' pcs ltd pass-through_deduction of dollar_figure was being disallowed that their tax was being recomputed and that a negligence_penalty was being imposed there is neither blatant error nor any statement which would suggest that the commissioner had not made a determination using appellants' tax_return kantor v commissioner supra pincite2 applying the principles discussed in kantor v commissioner and by this court in campbell v commissioner supra to the notice_of_deficiency issued to petitioner in the present case we are not convinced as petitioner contends that respondent failed to make the requisite determination there is no dispute that the notice_of_deficiency relates to the decedent's_estate and that respondent correctly listed the decedent's social_security_number it is also evident that respondent's determination_of_a_deficiency in petitioner's federal estate_tax derived from a review of both the estate_tax and gift_tax returns filed on behalf of both petitioner and the estate of james r rickman specifically we need go no further than to point out that the valuation adjustments in respect of the parcels of real_estate set forth in the notice_of_deficiency directly coincide with real_estate reported on petitioner's estate_tax_return in sum the evidence is irrefutable that respondent examined petitioner's estate_tax_return petitioner contends that respondent failed to make a determination as required under sec_6212 on the grounds the adjustment described in paragraph a of the explanation of adjustments was not adequately supported due to respondent's failure to attach exhibits a and b referred to therein to the notice_of_deficiency the valuation adjustments in respect of the real_estate listed on petitioner's return are purportedly based on local real_estate tax assessments for as opposed to the adjustment described in paragraph h of the explanation of adjustments has no basis in law or fact and the adjustment described in paragraph i of the explanation of adjustments contains certain errors in respect of both the date of the transfer in question and the identity of the financial_institution involved in the transfer in short we are not impressed with any of these contentions taking the notice_of_deficiency as a whole the errors and flaws that petitioner relies on while perhaps causing minor confusion do not demonstrate that respondent failed to make the requisite determination contemplated by sec_6212 see 47_tc_340 34_tc_1137 we likewise reject petitioner's invitation to carve out a narrow extension of scar to be applied in cases involving so- called gross ineptitude in our view an extension of scar in this manner would as a general_rule directly conflict with the well-settled rule that absent extraordinary circumstances we will not look behind a notice_of_deficiency 79_tc_185 73_tc_394 62_tc_324 we fail to see any extraordinary circumstances in the present case justifying a probe into respondent's motives and procedures leading to the issuance of the notice_of_deficiency in addition to arguing that the notice_of_deficiency is invalid under scar petitioner maintains that the notice_of_deficiency might be deemed invalid by virtue of respondent's failure to comply with sec_7517 sec_7517 enacted as section a of the tax reform act of publaw_94_455 90_stat_1520 provides in pertinent part a general_rule --if the secretary makes a determination or a proposed determination of the value of an item of property for purposes of the tax imposed under chapter or he shall furnish on the written request of the executor donor or the person required to make the return of the tax imposed by chapter as the case may be to such executor petitioner's reliance on 95_tc_250 revd without published opinion 946_f2d_1543 5th cir is misplaced for the reasons explained in stinnett v commissioner tcmemo_1993_429 we shall not reconsider our opinion in pearce v commissioner supra or its reversal by the fifth circuit in deciding this case see 5th cir r donor or person a written_statement containing the material required by subsection b such statement shall be furnished not later than days after the later of the date of such request or the date of such determination or proposed determination b contents of statement --a statement required to be furnished under subsection a with respect to the value of an item of property shall-- explain the basis on which the valuation was determined or proposed set forth any computation used in arriving at such value and contain a copy of any expert appraisal made by or for the secretary initially we find it significant that sec_7517 does not include an enforcement mechanism although petitioner has suggested that respondent's failure to comply with sec_7517 may provide grounds for holding the notice_of_deficiency invalid petitioner has failed to cite any authority for this proposition and we are aware of none in the absence of express language declaring that a notice_of_deficiency will be deemed invalid as a consequence of respondent's failure to comply with a written request under sec_7517 we will not graft such an extreme remedy onto the provision on the whole petitioner's reliance on sec_7517 seems superficial although the district_director may not have responded to petitioner's request pursuant to sec_7517 we note that petitioner's counsel was apparently provided with a copy of the revenue_agent's_report on or about date moreover our rules provide the means for petitioner to obtain such information either through the required informal exchange of continued finally we observe that congress has provided adequate remedies for taxpayers confronted with an inaccurate deficiency determination in light of remedies such as shifting the burden_of_proof to respondent and or awarding litigation costs petitioner's call for an expanded substantive review of the matters leading to respondent's determination is unwarranted see 875_f2d_1396 9th cir 100_tc_457 consistent with the foregoing we shall deny petitioner's motion to dismiss for lack of jurisdiction to reflect the foregoing an order denying petitioner's motion to dismiss for lack of jurisdiction as amended and petitioner's motion to strike will be issued continued information contemplated under rule a or later through formal discovery requests such as a request for production of documents
